People v Duma (2017 NY Slip Op 04212)





People v Duma


2017 NY Slip Op 04212


Decided on May 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2017

Tom, J.P., Sweeny, Richter, Kapnick, Webber, JJ.


4114 394/13

[*1]The People of the State of New York, Respondent,
vRafy Duma, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered December 22, 2014, convicting defendant, upon his plea of guilty, of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of nine years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.
As the People concede, based on People v Middlebrooks (25 NY3d 516 [2015]) and People v Rudolph (21 NY3d 497 [2013]), defendant is entitled to an express youthful offender determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 25, 2017
CLERK